Citation Nr: 0724397	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  03-24 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2002 rating decision of the New York, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO) - which denied the veteran's claim for a TDIU.

Other records show the RO also had just earlier denied a 
claim in August 2002 for a rating higher than 10 percent for 
post-traumatic stress disorder (PTSD).  The RO had sent the 
veteran a letter on September 19, 2002, notifying him 
of the decision concerning that claim and, in response, he 
filed a timely notice of disagreement (NOD) in June 2003.  
The RO then sent him a statement of the case (SOC) concerning 
this additional claim on March 8, 2004, but he did not then 
submit a timely substantive appeal (e.g., a VA Form 9) within 
the required 60 days to perfect his appeal to the Board on 
this additional issue.  38 C.F.R. § 20.200 (2006).  Although 
he signed his VA Form 9 for this additional claim on May 1, 
2004, the RO did not actually receive this form until later 
that month, on May 28, 2004, so after the allotted 60 days 
after sending him the SOC.  See 38 C.F.R. § 20.302(b), 
20.304, 20.305, and 20.306 (2006).  Consequently, the Board 
does not have jurisdiction to consider this additional issue, 
which presumably is why the RO did not certify this 
additional claim to the Board.  

To give sworn testimony in support of his TDIU claim, the 
veteran initially requested a hearing at the RO before the 
Board, and his hearing was scheduled for November 2005.  But 
on the day of the hearing, through his representative, 
he cancelled it.  He submitted additional evidence and waived 
his right to have it initially considered by the RO.  See 38 
C.F.R. §§ 20.800, 20.1304(c) (2006).

In September 2006, the Board remanded the TDIU claim to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for additional development and consideration.  The AMC 
completed the additional development requested, continued to 
deny the claim, and returned the case to the Board for 
further appellate review.

For good cause shown - the veteran's age, the Board advanced 
his case on the docket.  See 38 U.S.C.A. § 7107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  Service connection is presently in effect for frostbite 
residuals of the right lower extremity (30%); frostbite 
residuals of the left lower extremity (30%); right lower 
extremity neuropathy (10%); left lower extremity neuropathy 
(10%); and PTSD (10%).  The combined rating, including the 
bilateral factor, is 60%.

3.  The veteran's service-connected disabilities do not 
prevent him from obtaining and maintaining substantially 
gainful employment.


CONCLUSION OF LAW

The criteria are not met for a TDIU, including on an extra-
schedular basis.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.15, 4.16, 4.18, 4.19 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  Id.  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, 20 Vet. App. 537 (2006); and Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).



In the Dingess/Hartman decision, the Court indicated that 
"[i]n cases were service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated - it has been proven."  The Court went 
on to note that when a claim has been proven, the purpose of 
section 5103(a) notice has been satisfied and notice under 
its provision is no longer applicable.

In an even more recent precedent decision, however, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007), the Court limited this 
holding in Dingess to situations where service connection was 
granted and the disability rating and effective date assigned 
prior to the enactment of the VCAA.  When, as here, this did 
not occur until after the VCAA's enactment, the veteran is 
entitled to pre-decisional notice on all elements of his 
underlying claim - including in this particular instance as 
it relates to the downstream effective date element in the 
event a TDIU is granted.  Moreover, in Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit Court held 
that any error by VA in providing the notice required by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning 
any element of a claim, is presumed prejudicial and that once 
an error is identified, the burden shifts to VA to show the 
error was harmless.  See also Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007).

Here, a March 2003 RO letter provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claim for a TDIU.  Unfortunately, the RO did 
not send that letter prior to initially adjudicating his 
claim in October 2002.  But in Pelegrini II, Mayfield, and 
Prickett the Court clarified that VA does not have to vitiate 
that initial decision and start the whole adjudicatory 
process anew, as if that initial decision was not made.  
Rather, VA need only ensure the veteran receives or since has 
received content-complying VCAA notice such that he is not 
prejudiced, followed by readjudication of his claim.



In Sanders, the Federal Circuit Court held that, in order to 
show that a VA notice error did not affect the essential 
fairness of the adjudication, i.e., was harmless, "VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated, e.g., by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law."

Here, as a means of rectifying any deficiency in the March 
2003 letter, the RO sent the veteran another letter in 
September 2003 providing additional, complete VCAA notice - 
including advice on what information and evidence he needed 
to submit, what information and evidence would be obtained by 
VA, and the need for him to advise VA of or to submit any 
further evidence that was relevant to his claim.  Naturally, 
since even that additional letter was issued prior to the 
Court's decision in Dingess/Hartman, that letter did not 
inform him how a downstream effective date is assigned and 
the type evidence impacting this determination.  But he 
received an even more recent letter in June 2006 discussing 
this downstream element of his claim, as required by 
Dingess/Hartman and Dunlap.  Moreover, after providing that 
additional notice letter, the RO readjudicated his claim in 
the April 2007 SSOC on the basis of all evidence added to the 
record since that letter and since the prior SSOC.  Thus, all 
notice requirements have been met.  38 U.S.C.A. § 5103(a), 
5104, 7105; see Prickett, 20 Vet. App. at 376; 
Dingess/Hartman, 19 Vet. App. at 493.

The record also confirms that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports.



In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain.  There is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
Thus, any such error is harmless and does not prohibit 
consideration of his appeal on the merits at this juncture.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss in detail each and every 
piece of evidence submitted by the appellant or obtained on 
his behalf.  Rather, the Board's analysis will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Governing Laws and Regulations

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a). Disabilities 
resulting from a common etiology or from a single accident 
are considered one disability.  Id.  In addition, 
disabilities of one or both upper extremities, or one or both 
lower extremities, including the bilateral factor, 
are considered one disability under this section.  Id.

A veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  38 C.F.R. § 4.18.  
"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a); Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Age may not be 
considered as a factor in evaluating service-connected 
disability; and unemployability, in service-connected claims, 
associated with advancing age or intercurrent disability, may 
not be used as a basis for a total disability rating.  
38 C.F.R. § 4.19.

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the non-
disabled to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  Other 
factors to be considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  
See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro 
v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

Further, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration in all cases of veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
§ 4.16(a).  


The rating board will include a full statement as to the 
veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a TDIU claim under the extra-
schedular criteria, it is necessary that the record reflect 
some factor which places his case in a different category 
than other veterans with an equal rating of disability.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Analysis

As indicated in the October 2002 rating decision denying his 
claim, the veteran's service-connected disabilities are:  
frostbite residuals of the right lower extremity (30%); 
frostbite residuals of the left lower extremity (30%); right 
lower extremity neuropathy (10%); left lower extremity 
neuropathy (10%); and PTSD (10%).  The combined rating, 
including the bilateral factor, is 60%.  See 38 C.F.R. 
§§ 4.25, 4.26.  This means he does not satisfy the threshold 
minimum rating requirements of 38 C.F.R. § 4.16(a) for 
consideration of a TDIU - except on an extra-schedular basis 
under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).  In other words, 
he does not have a total combined rating of at least 70 
percent.  So his claim must be reviewed to determine if his 
disability picture is so exceptional as to merit referral for 
extra-schedular consideration.

A claim for a TDIU is a form of increased rating claim, see 
Norris v. West, 12 Vet. App. 413, 421 (1999), as the Board 
must determine if the veteran is appropriately rated for all 
of his service-connected disabilities.  The Board is 
precluded from granting an increased rating on an extra-
schedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  
The Board may, however, determine whether a particular claim 
merits submission for an extra-schedular evaluation.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Further, where the RO has considered 
the issue of an extra-schedular rating and determined it 
inapplicable, the Board is not specifically precluded from 
affirming a RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
for an extra-schedular rating.  Bagwell, 9 Vet. App. at 339.  

During the initial review of this case, before remanding it, 
the Board observed that in his TDIU application (VA Form 21-
8940), filed in September 2002, the veteran reported that he 
became too disabled to work full time in January 1990.  
He indicated that he worked part time - 20 hours per week, 
at the local VA Medical Center (VAMC) in food service until 
1999.

Following a VA psychiatric examination in August 2002, the VA 
examiner stated the veteran "appears competent to work 
psychologically, but physically has found it difficult to 
stand." 

After a VA general medical examination in March 2003, the VA 
examiner stated the veteran "has considerable limitation of 
his daily life from pain secondary to neuropathy."

A September 2003 VA psychiatric examination concluded the 
veteran's PTSD was relatively mild and did not interfere with 
his occupational functioning to any appreciable degree.

In a November 2005 physician's questionnaire, the veteran's 
primary care provider indicated his unemployability was due 
to his service-connected disabilities, including the PTSD.  
The doctor stated the veteran was unable to stand or sit for 
long periods of time and that, coupled with his age and 
service-connected problems prevented him from working.

Because of this conflicting medical evidence concerning 
whether the veteran is unemployable due to the severity of 
his service-connected disabilities, the Board remanded this 
case to the RO in September 2006 for a social and industrial 
survey and additional neurological and psychiatric 
examinations to obtain further comment on this determinative 
issue.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

At the August 2002 examination, on which the grant of service 
connection was based, the veteran told the examiner that his 
stressor in service (causing his PTSD) was being exposed to 
brutal winter conditions near the then East German border 
in the 1950s where he sustained frostbite (the residuals of 
which are also service connected).  He said his unit was 
mistakenly left under those severe winter conditions for 30 
days, with adequate supplies for only 10 days.  He was 
hospitalized for 15 days, during which the doctors would pull 
on his numb blackened toes to see if they would come off.  He 
explained that he started drinking while stationed in Germany 
and that, while he was uncertain if he became an alcoholic 
while in service, he did soon thereafter and remained one 
until 1991.

A 90-day rehabilitation program at a VA treatment facility in 
Florida, with psychiatric follow-up back in New York, changed 
the veteran's life, and his recovery continued.  His then VA 
psychiatrist later suggested that he start attending PTSD 
group counseling, as he had difficulty with anxiety, 
depression, and anger management, as well as his alcoholism 
recovery.  He shared that, while he still had difficulty with 
anger management, it was under control as a result of 
anger management classes he took at VA as they became 
available.

After his discharge from service, he worked in construction 
for a while and as a bus driver for quite a few years until 
1970.  He then worked in insurance for a while and then in 
real estate for a couple of years, and there also were years 
of unemployment, and he was an alcoholic during the entire 
time.  As part of his recovery, he worked as a dishwasher at 
the Northport, NY, VA from 1994 to 2000.  He left that job 
because it involved standing, and he was uncomfortable 
standing on his feet due to the symptoms in his toes.  Since 
leaving that job, he has kept busy by attending PTSD group 
counseling once a week and Alcoholics Anonymous (AA) 
meetings.

The veteran's primary VA therapist, a licensed social worker, 
conducted the social and industrial survey directed by the 
Board's remand.  The January 2007 report states the veteran 
is a high school graduate with approximately one year of 
college education and set forth his work history essentially 
as reflected in the August 2002 examination report.  The 
survey report further states that he told the therapist that, 
after his discharge from service, he had about 100 jobs, he 
did not work a lot, and that he earned nothing between 1985 
and 1991 because his emotional difficulties made it difficult 
for him to work - he got stuck, he blocked it out, and he 
refused to face reality.  His job as a VA dishwasher was 
undemanding and allowed him to contribute to the household.  
He worked from 6:00-10:00 a.m. five days a week, and he had 
no social contact with other workers.

The veteran told the therapist that he was unable to tolerate 
cold weather and that he feared having to leave the house in 
the cold and sometimes panicked whenever he had to go out in 
the cold.  His extreme distrust of people caused him to avoid 
social contact, experience severe anxiety, worry chronically, 
which caused hypervigilance and his trying to control his 
immediate environment.  His anger management issues and over-
reaching caused difficulty in all areas of his life.

The veteran's therapist indicated his employment history was 
erratic and reflected under-employment due to his psychiatric 
disability.  The Board, however, accords greater weight to 
the opinion of the VA psychologists who examined the veteran 
in 2003 and 2006 and concluded that, while his psychiatric 
impairment is indeed severe (as his therapist also 
determined), his most severe impairment is not due to a 
service-connected acquired mental disorder, including PTSD.

Looking back, the examiner at the 2002 examination rendered 
an Axis I diagnosis of PTSD, which he described as only 
relatively mild.  He observed that the veteran had benefited 
greatly from his 10-year involvement with the VA PTSD 
program, and that he continued to benefit from it.  Based on 
the findings of the examination, the examiner assigned a 
Global Assessment of Functioning (GAF) score of 70.  The GAF 
score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness."  See Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-
IV).  According to DSM-IV, a GAF score of 61 to 70 indicates 
no more than mild occupational and social impairment.



In the September 2003 examination report, the examiner noted 
that he did not have access to the veteran's prior 
examination report, but he observed that the August 2002 
rating decision reflected that the examiner assessed mild 
symptoms and assigned a GAF of 70.  Unlike the examiner at 
the 2002 examination, however, the examiner at the 2003 
examination reviewed the veteran's records related to his 
treatment for substance abuse and the notes of his deceased 
VA psychiatrist.  Those notes showed he suffered from 
depression, and there was no evidence of PTSD.  Further, they 
reflected consistent diagnoses of dysthymic disorder and 
male orgasmic disorder until 1999.  Those treatment notes 
also show he had indicated a childhood and adolescent history 
of sexual and physical abuse by his mother, and that he 
reported experiencing nightmares and intrusive memories of 
that abuse for many years.  Further, he reported a history of 
heavy alcohol abuse by age 13 and his narrative, the examiner 
observed, strongly suggested his heavy drinking began because 
of his childhood abuse.

The veteran's main medication was shown as Olanzapine.  His 
symptoms, as listed by his therapist, were nightmares, sleep 
disturbance, depression, irritability, dissociative states, 
worry, and being hypervigilant about controlling his living 
environment.  The examiner made special notation that, while 
the veteran's therapist deemed his depression as secondary to 
his PTSD, she did not specify whether it was PTSD due to his 
childhood trauma or, instead, to his more recent stressor in 
service, and that she did not comment on the prior diagnosis 
of dysthymic disorder.

The veteran gave the examiner a long history of depressed 
mood, worry, absentmindedness, and possible dissociative 
states, poor memory, and irritability.  The examiner noted 
the veteran's records reflected long intervals of severe 
depression in 1998 and 1999 due to his wife's illness and one 
of his children's mental health problems.  He also shared 
that the death of his VA psychiatrist was a profound shock, 
as he believed that he had helped him begin receiving help 
for his childhood abuse.  He reported occasional nightmares 
about his hospitalization for the frostbite, but no other re-
experiencing symptoms associated with that event.  He also 
reported considerable unease that he could remember very 
little of his military service, including disciplinary 
actions he received and his use of alcohol in the service.  
While he tried to get eight hours of sleep a night, he often 
awoke at least once due to dreams.  The examiner noted that 
the veteran's account of his military service was vague, as 
well as his account of his treatment.  At times he said he 
could see the doctors trying to twist gangrenous toes off of 
other soldiers' feet, while at other times he said they tried 
to pull or feel his toes.  His wife, who was present at the 
interview, said he had difficulty getting along with co-
workers when he worked and, prior to working for VA, he took 
days off from work because of his alcohol abuse.

On mental status evaluation, the examiner observed the 
veteran to be appropriately groomed, alert, and oriented in 
all spheres, with good eye contact and behavior appropriate 
to the setting.  His wife supplied details to fill in gaps in 
his narrative.  His mood was somewhat suspicious and mildly 
dysphoric.  Affect was constricted but his mood was 
congruent.  His long-term recall was vague, and his short-
term recall and concentration were moderately impaired.  
Speech was slow but coherent and spontaneous.  His thinking 
was generally goal directed, logical, and without evidence of 
formal thought disorder.  He denied hallucinations and 
delusions, and he reported no panic attacks, phobias, 
obsessive thoughts or rituals that interfered with 
functioning.  Personal hygiene was adequate and he reflected 
competence to manage finances, diet, and other activities of 
daily living.  While he indicated mild sleep disturbance, his 
sleep in a 24-hour period was deemed adequate.  Judgment and 
insight were present.

The examiner noted that, because the veteran presented with 
multiple psychiatric disorders, it was difficult to assess 
the degree to which his symptoms that are related to his 
military experience were present, remitted, or affected his 
occupational and social adjustment.  The examiner also 
observed that the veteran's records reflected a long history 
of dysthymic disorder and possible PTSD secondary to 
childhood abuse, and that his report of re-experiencing 
symptoms related to his frostbite treatment was relatively 
recent.



After noting that the veteran's current therapist did not 
have access to his prior treatment records, the examiner 
noted that the veteran's dysthymic disorder is a chronic and 
long-standing problem but, based on his medical records, it 
is not as least as likely as not due to his military 
experience.  Instead, his depression appeared as likely as 
not related to his childhood abuse, his abuse of and 
abstinence from alcohol, and his family stressors, but his 
neuropathy had also aggravated his depression to some extent.  
Further, the examiner opined, while the veteran's 
re-experiencing symptom and one sign of increased arousal 
related to his frostbite experience do in fact meet the DSM-
IV criteria for PTSD, they are relatively mild, and they have 
not interfered with occupational functioning to any 
appreciable degree of social impairment.  His impairment, 
concluded the examiner, is due primarily to his long-standing 
dysthymic disorder.

The examiner rendered an Axis I diagnosis of dysthymic 
disorder; PTSD, in partial remission; and, alcohol 
dependence, in full remission.  The assessed GAF was 60, 
which included the symptoms of the dysthymic disorder, and 
the veteran's GAF for the past year was assessed as 59 to 65.

Pursuant to the Board's September 2006 remand, the veteran 
was again examined.  The examiner reviewed the claims file 
and the remand instructions and made special note of the 
veteran's 2003 examination.  The October 2006 examination 
report states that the only change in the veteran's social 
functioning was that, since his wife's diagnosis of cancer a 
year earlier, he no longer traveled to Florida with her in 
the winter.  He did the grocery shopping and drove her to her 
medical appointments and himself to his AA meetings.  He 
reported no contributory stressors since the last examination 
in 2003.

The examiner noted the veteran was still in outpatient 
treatment at a VA facility for his PTSD, and that he was 
taking Olanzapine, Temazepam, and Celexa, but that he was 
equivocal about whether he benefited from the medications.  
He told the examiner that his attendance at the PTSD group 
had been highly irregular because of his wife's illness and 
that, while he found the group helpful subjectively, it had 
not resulted in the remission of his symptoms.  The report 
lists his subjective complaints as the same as those at the 
2003 examination.  His nightmares were occasional, but he got 
sufficient sleep.  He explained that he felt emotionally 
distant from his wife, and that he felt guilty that he was 
not more caring towards her.  He described his mood as often 
depressed, but he denied any suicide ideation.  He also 
reported some social withdrawal and indicated he felt he was 
too distant from his wife.  His outside social activities 
were limited to AA meetings, and he said he had few friends.

The examiner noted that the veteran's social impairment was 
most likely due to dysthymic disorder, rather than PTSD 
symptoms.  The dysthymic disorder manifested with depressed 
mood, lack of motivation, and feelings of victimization.

Mental status evaluation revealed the veteran to be 
appropriately dressed and groomed, alert, and oriented in all 
spheres (to time, place, person and situation).  He made eye 
contact, and his behavior was appropriate to the setting.  
His mood was neutral and his affect was congruent with 
thought content.  He denied any suicide or homicide ideation, 
intent, or plan.  There was no evidence of impairment of 
communication or thought process.  His speech was spontaneous 
and delivered at a normal rate and rhythm, with normal 
intonation.  His thinking was logical, goal oriented, and 
without evidence of formal thought disorder.  He denied any 
hallucinations or delusions.  He had adequate hygiene and 
denied panic attacks, phobias, obsessive thoughts, or rituals 
that interfered with functioning.  
His long- and short-term recall (memory) were grossly intact, 
attention and concentration adequate for purposes of the 
examination, and judgment and insight were present.

The examiner noted the veteran's continued report of 
depressed mood, but determined it was less likely than not 
related to his military service.  His reported symptoms of 
occasional nightmares, emotional distance, and 
trouble recalling the events of his stressor met the DSM-IV 
criteria for PTSD.  But the examiner went on to note that, 
although the veteran had experienced no remission of his 
symptoms since the last examination, his PTSD symptoms 
continued to be mild.  The examiner's diagnosis indicated the 
dysthymic disorder is not likely related to the veteran's 
military experience.  His GAF score, as related solely to his 
PTSD symptoms, was 61, and for all psychiatric symptoms, 
including dysthymic disorder, 55.

The examiners at all three examinations assessed the 
veteran's PTSD symptoms as mild, as reflected in the GAF 
scores assigned.  And while their description of the severity 
of his PTSD as only relatively mild is not altogether 
dispositive of his claim for a TDIU - especially since this 
is not the only condition considered in determining whether 
he it is entitled to this benefit, this is nonetheless 
probative evidence to be considered in making this important 
determination.  See 38 C.F.R. §§ 4.2, 4.6.

As part of the social and industrial survey, the veteran's 
therapist reviewed the claims file and spoke with the 
veteran's wife by telephone.  Her report lists his wife as 
the only person interviewed because he had not worked in 
several years and has no associates outside his AA group.  
Although he authorized his AA sponsor to speak with the 
therapist, for some unexplained reason his AA sponsor 
ultimately declined to speak with her for the survey.

The report noted the veteran attended the interview alone due 
to his wife's illness.  He accepted the need for the 
interview, but he remained guarded and anxious, and he stated 
that he found it stressful because he knew he had memory 
gaps.  He was also distracted by the fact that his wife was 
home alone, and she was under treatment for stage-4 cancer.  
But, the therapist noted, he made every effort to be 
cooperative.  There was no evidence of psychosis.  The 
therapist noted that his symptoms appeared to be worsening, 
as indicated by increased medication and monitoring.  She 
also noted his diagnosis of dysthymia, "possibly related to 
his PTSD," which she also acknowledged may have had its 
primary beginnings in his childhood.

The survey report states the veteran grew up in a 
dysfunctional family.  His mother was an alcoholic.  He loved 
his father, but they were not close.  He endured his mother's 
physical and sexual abuse until age 12, and the therapist 
noted the experience no doubt was productive of primary PTSD 
in him.  His wife told the therapist that he is difficult to 
live with, and that he is unable to function if she does not 
set the agenda for the day.  During her illness she asked him 
to handle paying the bills, etc., but he was unable to do it 
and she had to resume those tasks.  She also told the 
therapist he experienced interpersonal conflict on the job, 
and that he had difficulty with authority.  Further, he was a 
loner, staying to himself.  She constantly had to try and 
explain to the children why he was the way he was.

The veteran's wife described how he did not function or mix 
at her cancer support group meetings, and that sometimes he 
appeared to be a million miles away or in a fog, and that 
there are days when he is unable to function at all.  He 
often seemed confused for days and had memory problems.  He 
is frequently depressed and becomes irritable and 
argumentative.  He goes to AA meetings every day, and he has 
no hobbies.  In short, based primarily on the information 
provided by the veteran's wife, the therapist concluded he is 
severely impaired socially and occupationally and primarily 
due to his frostbite experience.

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is also 
mindful that it cannot make its own independent medical 
determination, and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board may 
favor the opinion of one competent medical expert over that 
of another, provided the reasons therefor are stated.  
Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  Further, 
while the Board is not free to ignore the opinion of a 
treating physician - or in this case, therapist, neither is 
it required to accord it substantial weight.  See generally 
Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).



Courts have repeatedly declined to adopt a "treating 
physician rule," which would give preference, i.e., 
additional evidentiary weight, to this type of evidence.  
See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Harder 
v. Brown, 5 Vet. App. 183, 188 (1993); Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 
(1993).

Here, a close analysis of the therapist's social and 
industrial survey report and the examination reports of the 
three prior examinations reveals that the differences are not 
substantial - at least in substance.  The therapist fully 
agreed that the veteran's primary PTSD is secondary to his 
childhood physical and sexual abuse, which instilled a sense 
of powerlessness.  His childhood PTSD caused him to be 
extremely reactive and sensitive to powerlessness, betrayal, 
and abandonment.  She observed that there "is evidence" 
that veterans who have had primary PTSD from childhood abuse 
may experience more severe re-traumatization during a second 
or subsequent exposure to a traumatic incident.  She did not, 
however, provide any specifics on this evidence or relate it 
to the veteran, except perhaps in an anecdotal manner.

The specifics of the veteran's frostbite experience are set 
forth above.  The therapist noted that the veteran tends to 
relive his frostbite incident when his neuropathy bothers 
him.  The frostbite incident, the therapist opines, caused 
the veteran to feel abandoned and betrayed by the Army.  As a 
result, also concluded the therapist, the veteran's 
neuropathy causes him to re-experience a near-death incident.  
All of his poor functioning through the years, including his 
under-employment, cognitive deficits, emotional numbing, and 
inability to function with normal household chores, all 
indicate the extremes of emotional and behavioral problems 
related to his "traumatic stress."  And that last phrase, 
the Board finds, is really the salient factor in assigning 
proper weight to the therapist's report.

The VA psychologists who also examined the veteran, including 
on remand, astutely observed that his therapist tended to 
lump his symptoms into a general PTSD instead of specifying 
whether his childhood PTSD or his military PTSD was the 
driving force of his symptomatology.  The VA psychologists 
deemed the childhood PTSD far more significant, as evidence 
by him characterizing the military PTSD as only relatively 
"mild" in comparison.  In any event, a close reading of the 
entirety of the therapist's report shows the veteran's 
dysthymia is really the engine that drives his primary 
symptomatology and impairment, as the evaluating 
psychologists also discovered.  The therapist observed that 
the veteran's primary childhood PTSD basically shaped-or 
deprived him of, his coping mechanism.  The Board reads the 
report as an assessment that his primary childhood PTSD is 
essentially superimposed on his military PTSD.  The examiner 
at the 2003 examination noted that one of the core symptoms 
of the veteran's dysthymia was a sense of victimization, and 
that the dysthymic disorder was unrelated to his military 
service (therefore unrelated to his military PTSD).  And as 
reflected in the therapist's report, she opined that it was 
the sense of victimization and powerlessness that triggered 
the veteran's most severe symptoms.

In fact, the only area where the therapist directly 
contradicted the earlier examiners was in the veteran's GAF 
score.  She assigned a score of 55 instead of 60, on the 
basis that the examiners' contact with the veteran was for no 
more than an hour.  Time/quantity spent with the veteran is 
not necessarily synonymous with quality of evaluation, and it 
must be borne in mind the examiners were psychologists, 
so specialists in the particular subject matter at issue.  An 
opinion may be reduced in probative value even where the 
statement comes from someone with medical training - or, in 
this case, training as a therapist, if the medical issue 
requires special knowledge.  See Black v. Brown, 10 Vet. App. 
279 (1997); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  But 
in any event, 55 is in the same range as 60 - that is, 51-
60, albeit mid-range rather than at the top of this range.  
DSM-IV, p. 47.  The most important factor, though, is that 
the medical evidence shows the veteran's most serious 
psychiatric symptoms are not due to his military PTSD but, 
instead, to a dysthymic (depressed/mood) disorder that is not 
service connected, so unrelated to his military service, and 
therefore not a means of receiving a TDIU.

Where service connection is in effect for one diagnosis 
involving some component of an anatomical or functional 
system, and there are additional diagnoses concerning 
pathology of that system of record, there must be evidence 
that permits the adjudicators to distinguish between 
manifestations that are service-connected and those that are 
not.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993).  
When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
condition, VA regulations dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 38 
C.F.R. § 3.102 (2003).

Here, though, the evidence of record sorts out the service- 
versus nonservice-connected pathology to make this necessary 
differentiation.  And it indicates the veteran's service-
connected (i.e., military) PTSD does not prevent him from 
obtaining and maintaining substantially gainful employment.  
This determination, however, does not end the analysis - as 
his service-connected physical disabilities also must be 
considered.

The report of the October 2006 VA neurology examination, 
which the veteran also had on remand, indicates he 
experienced a constant burning sensation in his feet that had 
grown progressively worse over the years.  He also said he 
noticed swelling in his feet when he walked, so he preferred 
sitting.  He presented at the examination using a cane, as he 
sometimes lost his balance while walking.  He had experienced 
a recent fall in his kitchen.  He reported that he was able 
to walk for about a block before he needed to rest.  The 
examiner noted that the veteran still drove a vehicle, and 
that he was able to perform all of his activities of daily 
living.  The examiner also noted the veteran's examinations 
had consistently revealed decreased pinprick sensation in his 
feet, and other causes for his peripheral neuropathy had been 
worked up and ruled out.  He noted, as well, the veteran's 
employment history and his psychiatric condition.  The 
veteran told him that he found his most recent job at a VA 
facility difficult both mentally and physically.

Objective physical examination revealed no history of 
migraine headaches, ticks, or paramyoclonus.  There also was 
no history of chorea of choreiform disorders.  The veteran 
was awake, alert, and oriented to person, place, and time.  
There was decreased sensation to pinprick in his feet, left 
greater than right.  He manifested absent vibration sensation 
in his great toes and diminished vibration sensation in his 
ankles.  Joint position sensation was intact in his great 
toes.  Ankle jerks were absent bilaterally.

Based on the results of this clinical evaluation, and review 
of the claims file, the examiner observed that the veteran 
had limitations in activities such as long walking and 
standing for periods of time, but that his history of an 
inability to sustain long periods of employment may be less 
likely due to peripheral neuropathy alone and more likely due 
to mental disorders (keeping in mind the evaluating 
VA psychologists made a point of differentiating the 
significance and impact on employability attributable to 
service-related versus non-service-related psychiatric 
conditions).  The neurological examiner noted the veteran 
could still drive, ambulate with a cane, and perform all 
activities of daily living.

The claims file also includes input from the veteran's 
primary VA physician, an internal medicine practitioner, who 
completed a questionnaire provided by the veteran's 
representative.  The physician indicated on the form that 
he/she had been the veteran's primary care provider for six 
months.  The form has areas for a "Yes" or "No" answer to 
the question of whether the veteran's unemployability is due 
to his service-connected disabilities, and the physician 
checked "Yes".  In the area for additional comments, the 
physician noted the veteran was unable to stand or sit for 
long periods of time, and those factors, combined with his 
psychiatric condition and his age, prevented him from 
working.  There is no indication this physician reviewed the 
claims file.

The Board must accord minimal weight to this opinion, 
especially in light of the detailed evidence of the veteran's 
disabilities discussed earlier in this decision.  Further, 
the applicable regulatory criteria specifically provide that 
age may not be considered in determining whether a veteran's 
service-connected disabilities render him unemployable.  
38 C.F.R. § 4.19.  The findings of the examination conducted 
on remand, by the neurologist, provide a clearer and more 
recent picture of the veteran's physical disability and is 
entitled to greater weight.



The totality of the evidence of record does not show the 
veteran's disability picture, both mental and physical, to be 
so exceptional or unusual as to warrant referring this case 
to the Director of VA's Compensation and Pension Service or 
other appropriate authority for consideration of a TDIU on 
the only possible basis of entitlement - extra-schedular 
under 38 C.F.R. §§ 3.321(b), 4.16(b).  Thus, the Board 
affirms the RO's (and AMC's) determination that referral for 
extra-schedular consideration is not indicated by the 
evidence of record.  Bagwell, 9 Vet. App. at 339.  Since, for 
these reasons and bases, the preponderance of the evidence is 
against the claim, there is no reasonable doubt to resolve in 
the veteran's favor, and his claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim for a TDIU, including on an extra-schedular basis, 
is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


